Citation Nr: 1638281	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  07-13 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right ankle disorder, to include residuals of a fracture.
 
5.  Entitlement to service connection for a left ankle disorder, to include residuals of a fracture.
 
6.  Entitlement to service connection for a left hand disorder (claimed as residuals of a fracture of the left fifth finger), to include as secondary to service-connected cervical spine disability.

7.  Entitlement to an initial compensable evaluation for residuals of a fracture of the right fifth finger. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  In November 2010, the Board remanded the claims for additional development.  

The Board has characterized the left 5th finger issue to more broadly encompass entitlement to service connection for any left hand disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In March 2016, the Board requested an opinion from a medical specialist under the employ of the Veterans Health Administration (VHA).  The April 2016 VHA opinion to include the May 2016 addendum opinion has been associated with the record.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left hand disorder to include as secondary to service-connected cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's degenerative joint disease, residuals of fracture, right little finger is characterized by pain and limitation of motion.

2.  The Veteran does not have right ear hearing loss for VA compensation purposes.

3.  The Veteran's left ear hearing loss did not have its onset in service, did not have its onset within one year of discharge from active service, and was not otherwise caused by active service.  

4.  Tinnitus had its onset in service. 

5.  The Veteran's right ankle residuals of cold injury had its onset in service

6.  The Veteran's left ankle residuals of cold injury had its onset in service.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for degenerative joint disease, residuals of fracture, right little finger are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5230 (2015).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

3.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015). 

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  Residuals of a cold injury of the right ankle were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  Residuals of a cold injury of the left ankle were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Rating

The Veteran's right little finger disability is currently rated as noncompensable.  He contends that throughout the entire appeal his right little finger has been more severe than the currently assigned rating and that he is entitled to a higher initial rating.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Board notes that the rating criteria that are applicable to the Veteran's right little finger disability are identical for the major (dominant) extremity and the minor (non-dominant) extremity.

Under Diagnostic Code 5230, limitation of motion of the ring or little finger, any limitation of motion is noncompensable.  38 C.F.R. § 4.71a.  

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).

For the purpose of rating disabilities from arthritis, major joints include the shoulders and wrists; the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f) (2015).

The Veteran was afforded a VA examination in March 2011.  Initial range motion testing showed full range of motion with objective evidence of pain.  Physical examination revealed little finger flexion of less than 1 inch gap between finger and palm with objective evidence of pain at that point.  The examiner noted flexor deformity at the DIP joint of 20 degrees with an inability to extend finger at the joint.  There was no decrease in range of motion on repetitive use.  The examiner found no ankylosis.  He was diagnosed with degenerative joint disease with deformity of the right fifth finger.  

The Board notes that the Veteran is right-hand dominant.  38 C.F.R. § 4.69.  The evidence reflects pain, deformity, and tenderness of the Veteran's right ring finger.  Limitation of motion has been objectively confirmed by findings such as painful motion.  The Veteran reported to the March 2011 VA examiner that his motor activities with the right hand were reduced due to pain associated with cold weather.  The Board has carefully considered the Veteran's statements to the effect that he has functional impairment in his right hand and ring finger from pain, deformity, and tenderness that interferes with his daily activities.  38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59.

After reviewing all of the evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a compensable disability rating is not warranted.  Specifically, under the applicable diagnostic criteria, any limitation of motion or ankylosis of the little finger of either hand is noncompensable.  38 C.F.R. § 4.71a, DCs 5227 and 5230.  Moreover, although 38 C.F.R. § 4.59 and Burton provide that actual painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion or ankylosis of the little finger.  Therefore, application of 38 C.F.R. § 4.59 does not assist the Veteran in this case.  See Sowers v. McDonald, 27 Vet. App 472 (2016).  Thus, no compensable rating is available.

As to rating the Veteran's right little finger disability as an amputation under 38 C.F.R. § 4.71a, DC 5156, at the March 2011 VA examination, the examiner found that there is no functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Thus, the Board finds that the Veteran's degree of adverse symptomatology do not form a sufficient basis for finding the severity of his right little finger disability is equivalent to an amputation.  Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld so long as it is supported by explanation and evidence).  

Finally, as to rating the Veteran's right little finger disability under any other DC used to rate finger disabilities and/or as a wrist disability, the Board finds that, given the nature and location of his service-connected disorder, it is not ratable under any of the other criteria to rate finger disabilities and/or the wrist because these other criteria do not deal with his right little finger.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3, 4.71a, DCs 5215 to 5230 (2015); Butts.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Hearing Loss and Tinnitus

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

Right Ear

Here, there is no evidence that the Veteran has had a right ear hearing loss disability as defined above, at any point during the appeal.  

The Veteran was afforded a VA examination in March 2011.  The pure tone thresholds for the Veteran's right ear were 10, 10, 15, 25, and 35 dB at 500, 1000, 2000, 3000, and 4000 Hz respectively.  The Veteran's right ear Maryland CNC speech recognition score was 96 percent.  VA treatment records associated with the claims file do not provide an audiological examination and thus, do not establish that the Veteran has a right ear hearing loss disability pursuant to VA regulation.  

Based on a review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of right ear hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  Although the Board finds that the Veteran is competent and credible to report the symptoms he experienced during service and since service, the Veteran's lay statements cannot be considered competent evidence sufficient to establish that the Veteran's right ear hearing acuity currently meets the definition of hearing loss disability set by law.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As there is no objective evidence of right ear hearing loss sufficient to constitute a disability for VA compensation purposes, the Veteran's claim for service connection for right ear hearing loss must be denied.  

Left Ear 

There is no material dispute that left ear hearing loss for VA purposes, as defined in § 3.385, is shown.  He also has a diagnosis of tinnitus.  See March 2011 VA Examination.  

With respect to in-service acoustic trauma, the Veteran's military occupational specialty (MOS) was light weapons infantry, which the Department of Defense has determined to involve a high probability of noise exposure.  The Veteran reported that he was exposed to hazardous noise from machine guns, tanks, and artillery without hearing protection.  38 U.S.C.A. § 1154(a).  Thus, this appeal turns on whether there is a nexus between the Veteran's left ear hearing loss and service.

The Veteran had a VA examination in March 2011 to address whether his current hearing impairment is a result of service.  The examiner reached a negative opinion justified on the grounds that the Veteran's "[s]eparation exam is not significantly poorer than or different from his entrance exam," and "[l]iterature/research findings do not support the theory of delayed onset of hearing loss following noise exposure."  The Board requested a VHA specialist to take into consideration a line of medical research which would appear to support the proposition of delayed or latent onset of noise-induced hearing loss.  After a review of the medical research, the VHA specialist opined that acoustic trauma can result in microscopic damage to hair cells and nerve endings of the cochlea in animals.  However, the research does not conclude that this correlates directly in humans, given the inability to control for variables.  Thus, the VHA specialist reached a negative opinion justified on the grounds that multiple variables and factors outside of the Veteran's in-service noise exposure existed, to include the normal aging process.  

The Board finds that this opinion is adequate because the examiner considered the history of the Veteran's hearing loss, provided a sufficiently detailed description of the disability, and provided analysis to support her opinion regarding whether his hearing loss is related to or caused by his active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds the VHA specialist's opinion highly probative.  See Jandreau.  The Board acknowledges the Veterans contention that he currently has hearing loss may be attributed to service, but finds that he is not competent to provide an opinion concerning the etiology of his current disabilities, as it is a complex medical question that is not answerable by the application of knowledge within the realm of a lay person.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau, 492 F.3d at 1377.  As such, service connection must be denied.

Tinnitus

He also has a diagnosis of tinnitus.  See March 2011 VA Examination.  The Veteran competently and credibly reports the onset of the disability in service due to in-service acoustic trauma.  As noted above, his MOS was light weapons infantry, which the Department of Defense has determined to involve a high probability of noise exposure.  Resolving all reasonable doubt in his favor, the Board finds that service connection is warranted.

B. Right and Left Ankle

The evidence establishes that the Veteran has current diagnoses of right and left ankle residuals of cold injury.  The Veteran's service treatment records document the Veteran's complaints of left ankle pain following a cold weather injury in January 1967.  He was treated with a gel cast.  Thereafter, in April 1967 he reported improvement in range of motion.  The Veteran was afforded a VA ankle examination in March 2011.  The VA examiner opined that cold weather injuries are known to be symptomatic for years after injury despite normal X-ray findings.  Thus, the examiner concluded, based on a review of the medical evidence of record, the Veteran's statements, and physical examination, that the Veteran's current ankle symptoms are the result of the well documented cold weather exposure in service.  Thus, service connection is warranted.  


ORDER

Entitlement to an initial compensable evaluation for residuals of a fracture of the right fifth finger is denied. 

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied. 

Service connection for tinnitus is granted.

Service connection for right ankle residuals of cold injury is granted.

Service connection for left ankle residuals of cold injury is granted.


REMAND

Post-service records show that he has left hand disabilities.  A private x-ray in May 1997 revealed degenerative changes of the DIP joint but no fracture or dislocation.  The Veteran had left cubital tunnel release for his ulnar nerve neuropathy in May 2007.  A March 2011 X-ray revealed an old ulnar (forearm) fracture.  The VA examiner diagnosed him with left little finger sensory neuropathy.  The March 2011 VA examiner opined that the Veteran's left hand disability was not caused or aggravated by an in-service injury.  The Veteran has since been service-connected for left sided cervical spine pain.  See April 2011 VA Examination Report.  As such, the Board finds that an etiology opinion should be obtained to address whether the Veteran's left hand disorders, to include the finger and wrist are caused or aggravated by his service-connected cervical spine disability or is otherwise related to his active service.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain all outstanding VA treatment records dated since January 2008.  

2.  Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left hand symptomatology and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current left hand, wrist, or finger disability.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  All indicated tests and studies should be conducted, and all findings reported in detail.  The examiner is specifically requested to address the following questions:

a)  Identify all current left hand disorders to include the finger and wrist found to be present, to include arthritis and ulnar nerve neuropathy.

b)  For each diagnosis, state whether it is at least as likely as not that the diagnosis:

i.  is related to or had its onset in service;  

ii.  was caused or aggravated, at least in part, by his service-connected cervical spine disability.

In addressing these questions, the examiner should discuss the Veteran's May 2007 VA left cubital tunnel release operation report and the April 2011 VA spine examination report.

All examination findings and a rationale for all opinions expressed and conclusions reached should be set forth. 

4.  Thereafter, the RO should adjudicate the appeal.  If the full benefit sought on appeal is not granted, furnish the Veteran with a supplemental statement of the case and afford him a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


